Citation Nr: 1517857	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-16 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral cataracts, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes before the Board of Veterans Appeals (the Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Louis, Missouri.

The Board remanded this matter in November 2013 and November 2014 for further development and the matter is again before the Board.  The Board finds compliance with the prior Board remands to be present.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a bilateral cataracts disability that is etiologically related to a disease, injury, or event which occurred in service, or that was caused by or aggravated by one or more of his service-connected disabilities, including diabetes mellitus.


CONCLUSION OF LAW

Service connection for a bilateral cataracts disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

In this case, an August 2010 VCAA letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, 16 Vet. App. at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter further explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided a VA examination October 2010, and that examination was amended with additional opinion dated December 2014.  The examiner took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.



III.  Facts

The Veteran's service treatment records (STRS) reflect no eye trouble and that the Veteran denied any eye problem upon his separation examination.  His vision was marked as 20/20 and his eyes were noted as normal.

Private treatment records support that the Veteran first experienced bilateral cataracts in June 2001 (more than 30 years after his separation from active duty).  In July 2006, an eye examination by a private physician revealed immature cataracts and noted "diabetic, no retinopathy."  The record supports that the Veteran was diagnosed with diabetes in 2004.

In April 2010, the Veteran was afforded a VA contracted examination to evaluate the severity of his service-connected diabetes mellitus.  The examiner noted an abnormal funduscopic exam but remarked "unable to evaluate cataracts."  The examiner diagnosed bilateral cataracts and elaborated "the onset of the condition is deemed to be a complication of the Veteran's diabetes in relation to the diabetes onset."

A private treatment record, also dated April 2010, noted "there is no evidence of diabetic retinopathy at this time."

In May 2010, the Veteran was afforded a VA contracted eye examination with a separate examiner.  The examiner diagnosed arcus senilis, early cataracts, in the bilateral eyes.  The eye examiner provided an opinion which was later, in a remand, noted by the Board to be unclear.  The examiner stated that: "Arcus senilis is often associated with elevated cholesterol, but is not generally associated with diabetes.  The early cataracts are typical of his age group and are not at least as likely as not associated with diabetes.  Cataracts of this type are more likely than not a result of diabetes mellitus.  The hyperglycemia produces opacity in the lens fibers and makes a diabetic cataract."  

In October 2010, the Veteran was afforded a VA examination by an optometrist.  The examiner noted diabetes mellitus without diabetic retinopathy noted in either eye, HgA1c is at target; bilateral nuclear sclerotic and peripheral cortical cataracts,
not visually significant, average type and degree for Veteran's age, no signs of diabetic or snowflake cataract; and corneal arcus senilis both eyes, not associated with diabetes.  The examiner opined that the Veteran's bilateral cataracts are less likely as not caused by or a result of the Veteran's service-connected diabetes mellitus.

In her reasoning, the examiner elaborated that the Veteran's bilateral, nuclear sclerotic and peripheral cortical cataracts are of the average type and degree for the Veteran's age.  There are no signs of diabetic or "snowflake" cataracts, as diabetic cataracts are most often noted in young patients with Type I or juvenile onset diabetes mellitus and take a snowflake form.  The examiner further noted that the Veteran suffers from corneal arcus senilis.  This is a common finding in older persons and is not considered abnormal when noted after the age of 35.  It may be but is not always associated with elevated serum cholesterol levels when presenting in younger adults.  It is not caused by or associated with diabetes.

The Board remanded the claim In November 2013 and November 2014 to obtain a supplemental opinion from a VA optometrist or ophthalmologist concerning the likelihood that the Veteran's service-connected diabetes mellitus has aggravated the Veteran's bilateral cataracts, meaning permanently worsening them beyond their natural progression.  The examiner who conducted the Veteran's October 2010 VA examination entered an addendum opinion in December 2014.  The examiner opined that it is unlikely that the Veteran's service-connected diabetes mellitus has aggravated his bilateral cataracts beyond their natural progression.

The examiner noted that her October 2010 examination showed mild nuclear sclerotic cataracts and mild peripheral cortical cataracts which were average type and degree for the Veteran's age.  No ocular manifestations of diabetic retinopathy were noted.  His visual acuity was average in both eyes.  His HgA1c blood test on 03/4/2010 was 5.0%, which is within average ranges and is an indication of controlled diabetes mellitus.  The examiner explained that cataracts develop in everyone usually starting in their forties and progress in density over time.  Numerous studies have documented an association between diabetes and cataracts.  This association is supported by an abundance of data from clinical epidemiological studies and basic science studies.  Both cross-sectional and prospective data from three population-based studies, the Beaver Dam Eye Study, the Blue Mountains Eye Study, and the Visual Impairment Project, have documented associations between diabetes and both prevalent and incident posterior subcapsular cataract (PSC cataract).  The Veteran has no evidence of a posterior subcapsular cataract in either eye, supporting that the Veteran's type of cataract is not aggravated by diabetes mellitus.

IV.  Analysis

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Having carefully reviewed the record, the Board has determined that service connection is not warranted for a bilateral cataracts disability.  Although the evidence reveals that the Veteran currently suffers from bilateral cataracts, the competent, probative evidence of record does not etiologically link this condition to his service or service-connected disabilities, to include diabetes mellitus.

In this case, the Veteran's STRs, including his separation examination, reflect that the Veteran's eyes were normal, without cataracts, in service.  The record supports that the Veteran began suffering from bilateral cataracts several decades after service.  Private treatment records, dated 2006 and 2010, note cataracts but specifically note the lack of diabetic retinopathy.

The Board weighs most heavily the October 2010 VA examination report and December 2014 addendum, conducted by the same VA optometrist, as the most competent and probative medical evidence of record.  The report was conducted by an optometrist and was specific to examine the Veteran's eyes and determine the etiology of his eye condition.  The report contained appropriate diagnostic testing, physical examination, and reflected the examiner's complete review of the claims file, including service treatment records and other medical opinions of record.  A complete and thorough rationale was provided for the opinions rendered.  The examiner's conclusions are fully explained and consistent with the other evidence of record.

The October 2010 examiner opined that the Veteran's bilateral cataracts are less likely as not caused by or a result of the Veteran's service-connected diabetes mellitus.  The examiner elaborated that the Veteran's bilateral, nuclear sclerotic and peripheral cortical cataracts are of the average type and degree for the Veteran's age.  There are no signs of diabetic or "snowflake" cataracts; noting that diabetic cataracts are most often noted in young patients with Type I or juvenile onset diabetes mellitus and take a snowflake form.  The examiner further noted that the Veteran suffers from corneal arcus senilis.  This is a common finding in older persons and is not considered abnormal when noted after the age of 35.  It may be but is not always associated with elevated serum cholesterol levels when presenting in younger adults.  It is not caused by or associated with diabetes.

In the December 2014 addendum opinion, the examiner opined that it is unlikely that the Veteran's service-connected diabetes mellitus has aggravated his bilateral cataracts beyond their natural progression.  She elaborated again that the Veteran's bilateral cataracts are mild and of the type and degree that is average for his age.  His visual acuity was average in both eyes.  His HgA1c blood test on 03/4/2010 was 5.0%, which is within average ranges and is an indication of controlled diabetes mellitus.  She explained that cataracts develop in everyone usually starting in their forties and progress in density over time.  She explained that medical studies have documented associations between diabetes and both prevalent and incident posterior subcapsular cataract (PSC cataract).  The veteran has no evidence of a posterior subcapsular cataract in either eye and the Veteran's type of cataract is not aggravated by diabetes mellitus.

Further, the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden, 125 F.3d at 1481.

In this regard, the Board acknowledges that the April 2010 VA examiner diagnosed bilateral cataracts and elaborated "the onset of the condition is deemed to be a complication of the Veteran's diabetes in relation to the diabetes onset."  The Board weighs this examiner's opinion less heavily than the October 2010 VA examiner's opinion, because the October 2010 opinion is more detailed, comprehensive, and contains specific details of the types of cataracts suffered by the Veteran, as opposed to those typically caused by diabetes.  The Board notes that the April 2010 was not a focused eye examination, but a general examination geared towards evaluation of the Veteran's diabetes.  Further, the April 2010 examiner noted an abnormal funduscopic exam but remarked "unable to evaluate cataracts."  The October 2010 examiner, on the other hand, conducted an examination specifically to determine the Veteran's eye disability and its etiology, and contained, again, detailed evaluation of the bilateral cataracts found.

The Board also acknowledges that a May 2010 examiner's report contains language which is unclear.  That examiner diagnosed arcus senilis, early cataracts, in the bilateral eyes.  The examiner stated that: "Arcus senilis is often associated with elevated cholesterol, but is not generally associated with diabetes.  The early cataracts are typical of his age group and are not at least as likely as not associated with diabetes.  Cataracts of this type are more likely than not a result of diabetes mellitus.  The hyperglycemia produces opacity in the lens fibers and makes a diabetic cataract."  The Board notes that the October 2010 examiner specifically marked that she considered this opinion in her review of the record, in formulating her own opinion.  As the May 2010 examiner's opinion was unclear, and the October 2010 examiner specifically took the May 2010 opinion into account when formulating her opinion, which was not unclear, the Board weighs the October 2010 examiner's opinion more heavily than the May 2010 examiner's opinion.

The Board notes that the Veteran himself, through his statements, is not competent to establish a connection between his cataracts and his service and/or service-connected disabilities.  The Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  As such, the Board ascribes far more weight to the conclusions of the October 2010 and December 2014 VA optometrist who concluded that the Veteran's current bilateral cataracts are less likely than not a result of his military service or caused or aggravated by his service-connected diabetes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for service connection for bilateral cataracts, to include as secondary to service-connected diabetes mellitus, is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


